Citation Nr: 1223528	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO. 07-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the right upper extremity. 

2. Entitlement to service connection for chronic fatigue syndrome, fibromyalgia, and Lyme disease, to include as due to an undiagnosed illness. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to January 1987 and from June 1989 to June 1993 with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and February 2006 rating decisions of the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

At the hearing, the Veteran submitted additional evidence and waived her right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board remanded the case to the RO via the Appeals Management Center (AMC) for further development. 

The issues of service connection for an acquired psychiatric disorder, a bilateral hand condition, a wrist, arm and elbow injury and a total rating based upon individual unemployability (TDIU) by reason of service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a June 2012 communication received via a member of her Congressional representative's staff, the Veteran indicated that she wanted to submit additional records from the Social Security Administration (SSA) and her personal disability insurance company. 

The Veteran also testified about these records during her October 2010 hearing. 

Her SSA records are already associated with her claims file.  The Board notes that the claims file also contains several "Request for Continuance of Disability Benefits" forms that the Veteran submitted to Northwestern Mutual.  

However, there are no records more recent than 2003 and there are no responses or other records from Northwestern Mutual associated with her claims file. 

Because the Veteran has indicated that there are additional outstanding records from her insurance company that are pertinent to her claim, a remand is necessary so the RO can attempt to obtain these records. 

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  The RO should take all indicated action to ensure completeness of the record in order to ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. She should be provided with the necessary authorizations for the release of any non-VA clinical records not currently on file.   The RO should obtain copies of any outstanding records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented to show this. 

2.   The RO should take appropriate steps to ascertain if the Veteran has any other records pertinent to her claim, including records from Northwestern Mutual.   She should be provided with the necessary authorizations for release of any private records not currently on file. The RO should obtain copies of any outstanding records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented to show this. 

The Veteran should be notified that she may submit medical records or other evidence to support her claims.  

3.  After undertaking all indicated development deemed necessary, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a fully responsive Supplemental Statement of the Case and be afforded reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


